IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-75,766-01 through -03


EX PARTE MYKAYA LEE RILEY, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 04-DCR-039915A THROUGH 04-DCR-039917A
IN THE 434TH JUDICIAL DISTRICT COURT
FROM FORTH BEND COUNTY


 Keasler, J., filed a concurring statement.

CONCURRING STATEMENT
	I agree with the Court's determination to deny relief.  But I write to note that
Applicant's ground challenging the jury charge is cognizable on an application for a writ of
habeas corpus, (1) contrary to the trial court's conclusion of law 5.  Applicant, however, has
failed to show that he was entitled to the instruction he now complains that he did not
receive.  I would therefore deny the jury charge error claim on that basis.  
DATE FILED: May 25, 2011
DO NOT PUBLISH

1.   Ex parte Maldonado, 688 S.W.2d 114, 116 (Tex. Crim. App. 1985); Ex parte
Coleman, 599 S.W.2d 305, 306-07 (Tex. Crim. App. 1978).